EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Sultana on July 27, 2021.

The application has been amended as follows: 
Claims
25. (Currently Amended) A material comprising: 
a metal sheet having first and second opposed sides, and a thickness between the first and second opposed sides; 
a first plurality of raised and pointed structures gouged out of the first side of the metal sheet, wherein the metal sheet is not perforated, and wherein the raised and pointed structures of the first plurality have a height of between 150% and 300% of the thickness; and 
a second plurality of the raised and pointed structures gouged out of the second side of the metal sheet.

33. (Currently Amended) A material comprising: 
a metal sheet having first and second opposed sides, and a thickness between the first and second opposed sides;
, and wherein the metal sheet is in the form of a roll; and
a second plurality of the raised and pointed structures gouged out of the second side of the metal sheet.
39 and 41. (Canceled)
Claims 25 and 33 have been amended so as to clearly state that the first and second plurality of raised and pointed structures each comprise of a same type of ‘raised and pointed structures.’ Claims 39 and 41 have each been canceled as they duplicate claims 34 and 37, respectively.
Reasons for Allowance
Claims 25  - 28, 30 – 37, and 40 are allowed
The following is an examiner’s statement of reasons for allowance: The reasons for allowance of the claims have been explained in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.